Guerry, J.
J. A. Baskin, as administrator of the estate of M. T. Baskin, deceased, brought a trover action against W. L. Stead-man, a warehouseman, to recover three described bales of cotton *37for which he had issued his receipt to Baskin. The evidence showed a demand by the plaintiff for the cotton. There was in evidence the following letter written by the defendant to the attorney for the plaintiff before the filing of the suit: “The three bales of cotton which are writing about we delivered to Mr. B. T. Bank truck from our warehouse at Temple, Georgia. We hope this explintion [explanation] is satisfactory.” The evidence disclosed that the defendant told the plaintiff there was no cotton there; and that he had the receipts with him and offered to pay the storage on the cotton. . At the trial the defendant admitted possession of two of the bales and claimed that there had been a delivery of the other to the brother of the plaintiff. The jury returned a verdict in favor of the plaintiff.
Under the rulings stated in the headnotes, the court did not err in overruling the motion for new trial.

Judgment affirmed.

Broyles, G. J., and MacIntyre, <7., concur. ■